            Case
              Case
                 6:21-cv-00854-ADA
                    6:21-cv-00854 Document
                                    Document
                                           1 1Filed
                                                 Filed
                                                    08/16/21
                                                       08/16/21Page
                                                                 Page
                                                                    1 of1 5of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


TORUS VENTURES LLC,                             Case No.              6:21-CV-00854

           Plaintiff,                           Patent Case

 v.                                             Jury Trial Demanded

ORACLE CORPORATION,

           Defendant.


                             COMPLAINT FOR PATENT INFRINGEMENT

       1.         Plaintiff Torus Ventures LLC (“Plaintiff”), through its attorneys, complains of

Oracle Corporation (“Defendant”), and alleges the following:

                                              PARTIES

       2.         Plaintiff Torus Ventures LLC is a corporation organized and existing under the

laws of Delaware that maintains its principal place of business at 261 West 35th Street, Suite

1003, New York, NY 10001.

       3.         Defendant Oracle Corporation is a corporation organized and existing under the

laws of Delaware that maintains an established place of business at 2300 Oracle Way, Austin,

Texas 78741.

                                           JURISDICTION

       4.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       5.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).
            Case
              Case
                 6:21-cv-00854-ADA
                    6:21-cv-00854 Document
                                    Document
                                           1 1Filed
                                                 Filed
                                                    08/16/21
                                                       08/16/21Page
                                                                 Page
                                                                    2 of2 5of 5




       6.       This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                               VENUE

       7.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

an established place of business in this District. In addition, Defendant has committed acts of

patent infringement in this District, and Plaintiff has suffered harm in this district.

                                          PATENT-IN-SUIT

       8.       Plaintiff is the assignee of all right, title and interest in United States Patent No.

7,203,844 (the “Patent-in-Suit”); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patent-in-Suit.

Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present action

for infringement of the Patent-in-Suit by Defendant.

                                          THE ’844 PATENT

       9.       The ’844 Patent is entitled “Method and system for a recursive security protocol

for digital copyright control,” and issued 2007-04-10. The application leading to the ’844 Patent

was filed on 2003-06-19. A true and correct copy of the ’844 Patent is attached hereto as Exhibit

1 and incorporated herein by reference.

                          COUNT 1: INFRINGEMENT OF THE ’844 PATENT

       10.      Plaintiff incorporates the above paragraphs herein by reference.

       11.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’844 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

                                                   2
          Case
            Case
               6:21-cv-00854-ADA
                  6:21-cv-00854 Document
                                  Document
                                         1 1Filed
                                               Filed
                                                  08/16/21
                                                     08/16/21Page
                                                               Page
                                                                  3 of3 5of 5




charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’844 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’844 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’844 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       12.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’844 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       13.     Actual Knowledge of Infringement. The service of this Complaint, in

conjunction with the attached claim charts and references cited, constitutes actual knowledge of

infringement as alleged here.

       14.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’844 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’844 Patent. See Exhibit 2

(extensively referencing these materials to demonstrate how they direct end users to commit

patent infringement).

       15.     Induced Infringement. At least since being served by this Complaint and

corresponding claim charts, Defendant has actively, knowingly, and intentionally continued to

induce infringement of the ’844 Patent, literally or by the doctrine of equivalents, by selling




                                                 3
             Case
               Case
                  6:21-cv-00854-ADA
                     6:21-cv-00854 Document
                                     Document
                                            1 1Filed
                                                  Filed
                                                     08/16/21
                                                        08/16/21Page
                                                                  Page
                                                                     4 of4 5of 5




Exemplary Defendant Products to their customers for use in end-user products in a manner that

infringes one or more claims of the ’844 Patent.

        16.      Exhibit 2 includes charts comparing the Exemplary ’844 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’844 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’844 Patent Claims.

        17.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

        18.      Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                              JURY DEMAND

        19.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the following relief:

        A.       A judgment that the ’844 Patent is valid and enforceable

        B.       A judgment that Defendant has infringed directly and indirectly one or more

                 claims of the ’844 Patent;

        C.       An accounting of all damages not presented at trial;

        D.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                 for Defendant's continuing or future infringement, up until the date such judgment

                 is entered with respect to the ’844 Patent, including pre- or post-judgment interest,

                 costs, and disbursements as justified under 35 U.S.C. § 284;

                                                     4
           Case
             Case
                6:21-cv-00854-ADA
                   6:21-cv-00854 Document
                                   Document
                                          1 1Filed
                                                Filed
                                                   08/16/21
                                                      08/16/21Page
                                                                Page
                                                                   5 of5 5of 5




      E.       And, if necessary, to adequately compensate Plaintiff for Defendant's

               infringement, an accounting:

                i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                     and that Plaintiff be awarded its reasonable attorneys’ fees against

                     Defendant that it incurs in prosecuting this action;

              ii.    that Plaintiff be awarded costs, and expenses that it incurs in prosecuting

                     this action; and

              iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                     deems just and proper.


Dated: August 16, 2021                                Respectfully submitted,

                                                      SAND, SEBOLT & WERNOW CO., LPA

                                                      /s/ Howard L. Wernow
                                                      Howard L. Wernow (Bar No. 0089019)
                                                      Aegis Tower – Suite 1100
                                                      4940 Munson Street NW
                                                      Canton, Ohio 44718
                                                      Telephone: (330) 244-1174
                                                      Facsimile: (330) 244-1173
                                                      Howard.Wernow@sswip.com

                                                      Counsel for Plaintiff Torus Ventures LLC




                                                 5
